Exhibit 10.7

 

CONVERTIBLE NOTE PURCHASE AGREEMENT

 

by and between

 

Global Seed Corporation

 

and

 

[Purchaser’s Name]

 

Dated [      ]

 



1

 

 

THIS CONVERTIBLE NOTE PURCHASE AGREEMENT (this “Agreement”), dated November
[    ], 2019, is entered into by and between:

 

(1) Global Seed Corporation, a company incorporated under the laws of the State
of Texas (the “Company”); and

 

(2) [Purchaser’s Name] (the “Purchaser”).

 

RECITALS

 

WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to subscribe for and purchase from the Company, the Note (as
defined below) on the terms and subject to the conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

Section 1.1 Definitions. In this Agreement, except to the extent otherwise
provided or that the context otherwise requires:

 

“Affiliate” means, with respect to any specified Person, any Person that
controls, is controlled by, or is under common control with such Person. For
purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”), when used with
respect to any specified Person, means the possession, directly or indirectly,
individually or together with any other Person, of the power to direct or to
cause the direction of the management and policies of a Person, whether through
ownership of voting securities or other interests, by contract or otherwise.

 

“Agreement” has the meaning ascribed to this term in the preamble hereto.

 

“Anti-Money Laundering Laws” has the meaning ascribed to this term in Section
3.7(a).

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banking institutions in the Cayman Islands, the State of New York,
Beijing, or Hong Kong are required by Law to be closed.

 

“Closing” has the meaning ascribed to this term in Section 2.2(a).

 

“Closing Date” has the meaning ascribed to this term in Section 2.2(a).

 

“Common Stock” means shares of the common stock of the Company, par value
US$0.0001 per share.

 

“Company” has the meaning ascribed to this term in the preamble hereto.

 

“Company Material Adverse Effect” means any event, change, development or
occurrence that, individually or in the aggregate, has had or would reasonably
be expected to have a material adverse effect on (a) the business, shareholders’
equity, financial condition or results of operations of the Company and the
Subsidiaries, taken as a whole (including any material adverse action by
applicable regulatory authorities), or (b) the ability of the Company to enter
into this Agreement, the Note or to perform its obligations hereunder or
thereunder; provided, however, that for purposes of clause (a) above, no change,
event, circumstance, development or effect attributable to or resulting from any
of the following shall be deemed to be, or taken into account in determining
whether there has been or would reasonably be expected to be, a Company Material
Adverse Effect: (i) changes, events, developments or circumstances in or
affecting general economic conditions or the securities, credit or financial
markets in general (including interest rates and exchange rates), (ii) changes,
events, developments or circumstances generally affecting the industries in
which any of the Company and the Subsidiaries operate, (iii) changes or
developments in GAAP, other applicable accounting rules or applicable Law, or
the enforcement or interpretation thereof, or changes or developments in
political, regulatory or legislative conditions, (iv) changes, events,
circumstances or developments resulting from any weather-related or other force
majeure event or natural disaster (including hurricane, tornado, flood,
earthquake, tsunami or volcano eruption) or outbreak or escalation of
hostilities or acts of war (whether or not declared) or terrorism, (v) seasonal
fluctuations in the Company or its Subsidiaries’ business performance or results
of operations, (vi) the matters publicly disclosed, (vii) any failure by the
Company or any of the Subsidiaries to meet any internal or published
projections, forecasts, estimates or projections or analysts’ expectations in
respect of revenues, cash flow, earnings or other financial or operating metrics
for any period, in and of itself, or (viii) any changes in the market price or
trading volume of Common Stock; provided, however, that (A) the underlying
cause(s) of such change or failure shall not be excluded in the case of clauses
(vii) and (viii) (unless otherwise excepted under the foregoing clauses (i)
through (vi)) and (B) any changes, events, circumstances or developments
referred to in clauses (i), (ii), (iii) and (iv) shall not be excluded to the
extent the same disproportionately affect (individually or together with other
changes, events, circumstances or developments) the Company and the
Subsidiaries, taken as a whole, as compared to other similarly situated Persons
operating in the same principal industries in which the Company and the
Subsidiaries operate.

 



2

 

 

“Company SEC Documents” means all reports, statements, schedules, forms and
other documents filed or furnished by the Company with the SEC, including all
financial statements, notes, exhibits and schedules included therein and all
documents incorporated by reference therein.

 

“Conversion Shares” means the Common stock into which the Note is convertible.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“GAAP” means accounting principles generally accepted in the United States.

 

“Governmental Authority” means any federal, national, supranational, state,
provincial, local, municipal or other government, any governmental,
quasi-governmental, supranational, judicial, regulatory or administrative
authority (including any governmental division, department, agency, commission,
instrumentality, organization, unit or body, political subdivision, and any
court or other tribunal) or any stock exchange or self-regulatory organization
(including OTC Markets Group Inc.) with competent jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“HKIAC” has the meaning ascribed to this term in Section 8.2(b).

 

“HKIAC Rules” has the meaning ascribed to this term in Section 8.2(b).

 

“Information” has the meaning ascribed to this term in Section 4.2(c).

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
judgment, writ, injunction, decree or requirement of law (including common law)
enacted, issued, promulgated, enforced or entered by a Governmental Authority.

 

“Lien” means, with respect to any property or asset, any mortgage, pledge,
claim, security interest, easement, covenant, restriction, reservation, defect
in title, encroachment or other encumbrance, lien (choate or inchoate), charge,
equity, or other restriction or limitation, whether arising by contract or under
Law.

 

“Lock-Up Securities” has the meaning ascribed to this term in Section 6.4.

 

“Note” means the convertible note in the principal value as set forth in the
Section 2.1 of this Agreement issued to the Purchaser pursuant to Article II,
the form of which is attached hereto as Exhibit A.

 

“Permits” has the meaning ascribed to this term in Section 3.7(b).

 

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, a joint venture, a joint stock company, a trust, an
unincorporated organization or a Governmental Authority.

 

“PRC” means the People’s Republic of China.

 

“Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative or appellate proceeding) or
hearing commenced, brought, conducted or heard by or before, or otherwise
involving, any arbitrator, arbitration panel, court or other Governmental
Authority.

 



3

 

 

“Purchase Price” has the meaning ascribed to this term in Section 2.1.

 

“Purchaser” has the meaning ascribed to this term in the preamble hereto.

 

“Purchaser Material Adverse Effect” means any event, change or occurrence that,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on the ability of the Purchaser to enter into
this Agreement or to perform its obligations hereunder.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

“Subsidiary” means, as of the relevant date of determination, with respect to
any Person (the “subject entity”), (i) any Person (x) more than fifty percent
(50%) of whose shares or other interests entitled to vote in the election of
directors or (y) more than fifty percent (50%) interest in the profits or
capital of such Person are owned or controlled directly or indirectly by the
subject entity or through one or more Subsidiaries of the subject entity, (ii)
any Person, including for the avoidance of doubt any “variable interest entity,”
whose financial statements, or portions thereof, are or are intended to be
consolidated with the financial statements of the subject entity for financial
reporting purposes in accordance with GAAP or (iii) any Person with respect to
which the subject entity has the sole power to control or otherwise direct the
business and policies of that entity directly or indirectly through another
subsidiary or otherwise.

 

Section 1.2 Interpretation and Rules of Construction. In this Agreement, except
to the extent otherwise provided or that the context otherwise requires:

 

(a) The words “party” and “parties” shall be construed to mean a party or the
parties to this Agreement, and any reference to a party to this Agreement or any
other agreement or document contemplated hereby shall include such party’s
successors and permitted assigns.

 

(b) When a reference is made in this Agreement to an article, section or clause,
such reference is to an article, section or clause of this Agreement.

 

(c) The headings for this Agreement are for reference purposes only and do not
affect in any way the meaning or interpretation of this Agreement.

 

(d) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation.”

 

(e) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

(f) All terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein.

 

(g) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms.

 

(h) A reference to any legislation or to any provision of any legislation shall
include any modification, amendment, re-enactment thereof, any legislative
provision substituted therefor and all rules, regulations and statutory
instruments issued or related to such legislation.

 

(i) The parties have each participated in the negotiation and drafting of this
Agreement and if any ambiguity or question of interpretation should arise, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or burdening either party by
virtue of the authorship of any of the provisions in this Agreement or any
interim drafts thereof.

 



4

 

 

ARTICLE II

PURCHASE AND SALE OF THE NOTE

 

Section 2.1 Sale and Issuance of the Note. Subject to the terms and conditions
of this Agreement, at the Closing, the Company agrees to issue and sell to the
Purchaser, and the Purchaser agrees to subscribe for and purchase from the
Company, the Note, for a purchase price of US$[    ], with a minimum purchase
price of US$20,000.00 (the “Purchase Price”).

 

Section 2.2 Closing.

 

(a) Subject to the satisfaction or waiver of the conditions set forth in Article
V, the closing of the transactions described in this Agreement (the “Closing”)
shall take place as soon as practicable but in no event later than the third
(3rd) Business Day following the satisfaction or waiver of the conditions set
forth in Article V (other than those conditions that by their nature are to be
satisfied at the Closing), or such other date as the parties may mutually agree
in writing (the date on which the Closing takes place, the “Closing Date”).

 

(b) The Closing shall take place remotely via the exchange of documents and
signatures, or at such other place and in such other manner as the parties may
mutually agree in writing.

 

(c) At the Closing, the Purchaser shall pay the Purchase Price to the Company in
U.S. dollars by wire transfer of immediately available funds to a bank account
designated in writing by the Company to the Purchaser at least two (2) Business
Days prior to the Closing Date.

 

(d) At the Closing, the Company shall deliver to the Purchaser the Note, dated
the Closing Date and registered in the name of the Purchaser.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Company SEC Documents, the Company hereby represents
and warrants to the Purchaser that, as of the date hereof and as of the Closing:

 

Section 3.1 Organization, Good Standing and Qualification. The Company is a
company duly incorporated, validly existing and in good standing under the Laws
of Texas, and each of the Company’s Subsidiaries is duly incorporated or
organized, validly existing and in good standing (where such concept is
applicable) under the Laws of the jurisdiction of its incorporation or
organization. The Company and each of its Subsidiaries has the requisite
corporate power and authority to own or lease all of its properties and assets
and to carry on its business as it is now being conducted, and is duly licensed
or qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure so to qualify or to be in good standing would not,
individually or in the aggregate, result in a Company Material Adverse Effect.

 

Section 3.2 Authorization. The Company has all requisite corporate power to
enter into this Agreement and the Note and to perform its obligations hereunder
and thereunder. The execution, delivery and performance of this Agreement and
the Note by the Company have been duly authorized by all necessary corporate
action on the part of the Company. This Agreement has been or will be duly
executed and delivered by the Company and, assuming due authorization, execution
and delivery by the Purchaser, constitute or will constitute legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as enforcement may be limited by general principles of
equity, whether applied in a court of Law or a court of equity, and by
applicable bankruptcy, insolvency and similar Law affecting creditors’ rights
and remedies generally.

 

Section 3.3 Valid Issuance. The Note has been duly and validly authorized for
issuance and sale to the Purchaser by the Company, and when issued and delivered
by the Company against payment therefor by the Purchaser in accordance with the
terms of this Agreement, the Note will be legally binding and valid obligations
of the Company and enforceable against the Company in accordance with its terms,
except as enforcement may be limited by general principles of equity, whether
applied in a court of Law or a court of equity, and by applicable bankruptcy,
insolvency and similar Law affecting creditors’ rights and remedies generally.
The Conversion Shares have been duly authorized for issuance and, when issued
upon conversion of the Note, will be duly and validly issued, fully paid and
non-assessable, and will not be subject to any pre-emptive or similar rights and
will rank pari passu with all other existing Common stock.

 



5

 

 

Section 3.4 No Violation. The execution, delivery and performance by the Company
of this Agreement and the Note, the issuance of the Conversion Shares upon
conversion of the Note, and the consummation of the other transactions
contemplated hereby and thereby, do not and will not (i) violate, conflict with
or result in the breach of any provision of the certification of formation (or
similar organizational documents) of the Company or any of its Subsidiaries,
(ii) subject to the truth and accuracy of the representations and warranties of
the Purchaser in Article IV, conflict with or violate any Law or Governmental
Order applicable to the Company or any of its Subsidiaries or the assets,
properties, businesses or operations of the Company or any of its Subsidiaries,
or (iii) conflict with, result in any breach of, constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
any note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which the
Company or any of its Subsidiaries is a party or result in the creation of any
Liens upon any of the properties or assets of the Company or any of its
Subsidiaries.

 

Section 3.5 No Default. To the Company’s knowledge, neither the Company nor any
of its Subsidiaries (i) is in violation of any provision of its Certificate of
Formation (or similar organizational documents) ; (ii) is in default, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company or any of its Subsidiaries is
a party or by which the Company or any of its Subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject; or (iii) is in violation of any law or statute applicable to the
Company or any of its Subsidiaries or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority having
jurisdiction over the Company or any of its Subsidiaries, except, in the case of
clauses (ii) and (iii) above, for any such default or violation that would not
reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect.

 

Section 3.6 Consents. Subject to the truth and accuracy of the representations
and warranties of the Purchaser in Article IV, the execution, delivery and
performance by the Company of this Agreement and the Note, the issuance of the
Conversion Shares upon conversion of the Note, and the consummation of the other
transactions contemplated hereby and thereby do not and will not require any
consent, approval, authorization or other order of, action by, filing with, or
notification to, any Governmental Authority or any third party other than those
as have been made or obtained, and except for any required filing or
notification with the SEC in connection therewith.

 

Section 3.7 Compliance with Applicable Laws; Permits.

 

(a) None of the Company, its Subsidiaries and, the Company’s and its
Subsidiaries’ respective directors, officers, and to the knowledge of the
Company, employees, representatives, agents or affiliates, has violated, and the
Company’s participation in the transaction contemplated hereby will not violate,
any Anti-Money Laundering Laws (as defined below). As used herein, “Anti-Money
Laundering Laws” means all applicable Laws regarding anti-money laundering,
including, without limitation, Title 18 U.S. Code section 1956 and 1957, the USA
Patriot Act, the Bank Secrecy Act, and international anti-money laundering
principals or procedures published by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering, of
which the United States is a member and with which designation the United States
representative to the group or organization continues to concur, in each case as
amended, and any executive order, directive, or regulation pursuant to the
authority of any of the foregoing, or any orders or licenses issued thereunder.
There is no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to Anti-Money Laundering Laws that is pending or, to
the knowledge of the Company, threatened.

 

(b) Except in each case as, individually or in the aggregate, has not had and
would not reasonably be expected to have a Company Material Adverse Effect, (i)
the Company and its Subsidiaries have all licenses, permits, qualifications,
accreditations, approvals, consents, authorizations, franchises, variances,
exemptions and orders of any Governmental Authority (collectively, the
“Permits”), and have made all necessary filings required under applicable Laws,
necessary to conduct the business of the Company and its Subsidiaries, (ii)
since December 31, 2018, neither the Company nor any of its Subsidiaries has
received any written notice of any violation of or failure to comply with any
Permit or any actual or possible revocation, withdrawal, suspension,
cancellation, termination or material modification of any Permit, and (iii) each
such Permit has been validly issued or obtained and is in full force and effect.

 

Section 3.8 Capitalization; Subsidiaries.

 

(a) The authorized capital stock of the Company consists of 9,989,886,988 shares
of Common Stock, par value of US$0.0001 per share, of which 257,874,025 shares
are issued and outstanding as of the date of this Agreement; and 8,999,886,999
shares of Preferred Stock, par value US$0.0001, of which none is issued and
outstanding as of the date of this Agreement. The Company has no outstanding
warrants, options, bonds, debentures, notes or other obligations, the holders of
which have the right to vote (or which are convertible into or exercisable or
exchangeable for securities having the right to vote) with the shareholders of
the Company on any matter. All issued and outstanding Common Stock have been
duly authorized and validly issued and are fully paid and non-assessable, are
free of preemptive rights, were issued in compliance with applicable U.S. and
other applicable securities Laws and were not issued in violation of any
preemptive right, resale right, right of first refusal, or similar right.

 



6

 

 

(b) The authorized capital stock of the Company is sufficient to accommodate the
issuance of the Conversion Shares upon conversion of the Note.

 

(c) All outstanding shares of capital stock or other securities of the
Subsidiaries (other than any Significant Subsidiary organized under the Laws of
the PRC) are duly authorized, validly issued, fully paid and non-assessable. The
registered capital of each Subsidiary organized under the Laws of the PRC has
been timely contributed in accordance (if so required) with its articles of
association.

 

Section 3.9 Litigation.

 

(a) As of the date of this Agreement, to the knowledge of the Company, there is
no pending Proceeding against the Company or any of its Subsidiaries or any
director or officer thereof (in their capacity as such), in each case, as would
have, if decided adversely, individually or in the aggregate, a Company Material
Adverse Effect.

 

(b) There is no Governmental Order in effect or pending to which the Company or
any of its Subsidiaries is a party or subject which materially interferes with
the business of the Company and its Subsidiaries as currently conducted, taken
as a whole.

 

Section 3.10 [Intentionally Omitted].

 

Section 3.11 Intellectual Property. The Company owns, or possesses the right to
use, all of the intellectual property, licenses, permits and other
authorizations that are reasonably necessary for the operation of its business,
without infringing the rights of any other Person, except for failures to so
own, or so possess the right to use, that would not have a Company Material
Adverse Effect.

 

Section 3.12 Real and Personal Property. Except as would not reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect, the Company and its Subsidiaries have valid and marketable rights to
lease or otherwise use, all items of real and personal property and assets
(other than intellectual property, which is subject to Section 3.11) that are
material to the business of the Company and its Subsidiaries, in each case free
and clear of all Liens, encumbrances, claims and defects and imperfections of
title.

 

Section 3.13 Investment Company. The Company is not, and immediately after
receipt of the Purchase Price will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

Section 3.14 Offering. Subject to the truth and accuracy of the representations
and warranties of the Purchaser in Section 4.1(f), the offer, sale and issuance
of the Note are conducted outside the United States in an “offshore transaction”
as defined in Rule 902 of Regulation S under the Securities Act and are exempt
from the registration requirements of the Securities Act.

 

Section 3.15 Listing. The Common Stock are registered pursuant to Section 12(g)
of the Exchange Act and the shares of the Common Stock are listed on the OTC
Markets.

 

Section 3.16 [Intentionally Omitted].

 

Section 3.17 No General Solicitation. Neither the Company nor any other Person
authorized by the Company to act on its behalf has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offers or sales of the Note. The
Company has not, directly or indirectly, sold, offered for sale, solicited
offers to buy or otherwise negotiated in respect of, any security (as defined in
the Securities Act) which, to its knowledge, is or will be integrated with the
Note sold pursuant to this Agreement.

 

Section 3.18 Brokers. Neither the Company nor any other Person authorized by the
Company to act on its behalf has retained, utilized or been represented by any
broker or finder in connection with the transactions contemplated by this
Agreement whose fees the Purchaser would be required to pay.

 



7

 

 

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE PURCHASER

 

Section 4.1 Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Company that, as of the date hereof and as
of the Closing:

 

(a) Organization and Good Standing. The Purchaser is duly incorporated, validly
existing and in good standing under the Laws of its jurisdiction of
organization, if the Purchaser is a corporate entity.

 

(b) Authorization. The Purchaser has all requisite corporate power to enter into
this Agreement and to perform its obligations hereunder. The execution, delivery
and performance of this Agreement by the Purchaser have been duly authorized by
all necessary corporate or similar action on the part of the Purchaser. This
Agreement has been or will be duly executed and delivered by the Purchaser and,
assuming due authorization, execution and delivery by the Company, constitute or
will constitute legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except as
enforcement may be limited by general principles of equity, whether applied in a
court of Law or a court of equity, and by applicable bankruptcy, insolvency and
similar Law affecting creditors’ rights and remedies generally.

 

(c) No Violation. The execution, delivery and performance by the Purchaser of
this Agreement and the Note and the consummation of the transactions
contemplated hereby and thereby do not and will not (i) violate, conflict with
or result in the breach of any provision of its memorandum and articles of
association (or similar organizational documents), (ii) conflict with or violate
any Law or Governmental Order applicable to it or any of its assets, properties
or businesses, or (iii) conflict with, result in any breach of, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, any note, bond, mortgage or indenture, contract, agreement,
lease, sublease, license, permit, franchise or other instrument or arrangement
to which it is a party or result in the creation of any Liens upon any of its
properties or assets, other than, in the case of clauses (ii) and (iii) above,
any such conflict, violation, default, termination, amendment, acceleration,
suspension, revocation, cancellation or encumbrance that would not have,
individually or in the aggregate, a Purchaser Material Adverse Effect.

 

(d) Consents. The execution, delivery and performance by the Purchaser of this
Agreement and the Note do not and will not require any consent, approval,
authorization or other order of, action by, filing with, or notification to, any
Governmental Authority or any third party.

 

(e) Offshore Transaction. The Purchaser is not a “U.S. person” and is located
outside of the United States, as such terms are defined in Rule 902 of
Regulation S under the Securities Act. The Purchaser is acquiring the Note in an
offshore transaction executed in reliance upon the exemption from registration
provided by Regulation S under the Securities Act.

 

(f) No Distribution. The Purchaser is acquiring the Note for its own account and
not with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
Securities Act. The Purchaser does not presently have any agreement or
understanding, directly or indirectly, to distribute the Note or any Conversion
Shares.

 

(g) Restricted Securities. The Purchaser acknowledges that the Note and the
Conversion Shares are “restricted securities” that have not been registered
under the Securities Act or any applicable state securities Law, and may not be
resold unless pursuant to an effective registration under the Securities Act and
applicable state securities Laws or an exemption from.

 

(h) Brokers. Neither the Purchaser nor any other Person authorized by the
Purchaser to act on its behalf has retained, utilized or been represented by any
broker or finder in connection with the transactions contemplated by this
Agreement whose fees the Company would be required to pay.

 

(i) No Additional Representations. The Purchaser acknowledges that the Company
makes no express or implied representations or warranties as to any matter
whatsoever except as expressly set forth in this Agreement or in any certificate
delivered by the Company to the Purchaser in accordance with the terms hereof.

 

Section 4.2 No Reliance.

 

(a) The Purchaser represents and warrants that (i) it is a sophisticated
investor familiar with transactions similar to those contemplated by this
Agreement and the Note, and has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
its investment in the Note and the Conversion Shares; (ii) it is experienced in
the trading of securities of private and public companies; and (iii) it is
capable of bearing the economic risks of such investment, including a complete
loss thereof.

 



8

 

 

(b) The Purchaser further represents and warrants that (i) it has carefully
reviewed such information as it and its advisers deem necessary to make its
decision to invest in the Note and the Conversion Shares, (ii) has the ability
to make, and has made, an informed decision as to the risks and merits of its
investment in the Note and the Conversion Shares on the terms set forth in this
Agreement and the Note, and (iii) has made its own decision to consummate the
transactions contemplated hereunder based exclusively on its own independent
review, its financial experience, and consultations with such advisers as it
deemed necessary. Without limiting the generality of the foregoing, the
Purchaser acknowledges that neither the Company nor any of its Affiliates or
representatives is acting as a fiduciary or financial or investment adviser to
the Purchaser, or has given the Purchaser any investment advice, opinion or
other information on whether an investment in the Note and/or the Conversion
Shares is prudent. The Purchaser is not relying on the Information (as defined
below), or any other information other than the express representations set
forth in this Agreement.

 

(c) The Purchaser acknowledges that the Company and its Affiliates and
representatives possess material nonpublic information regarding the Company not
known to the Purchaser that may impact the value of the Note and/or the
Conversion Shares (the “Information”), that the Information is not disclosed in
the Company’s public disclosures or its filings with the SEC, and that the
Company is not disclosing the Information to the Purchaser and that the Company
and its Affiliates and representatives have not made, and are not making, any
representation with respect to any Information. The Purchaser understands, based
on its experience, the disadvantage to which the Purchaser is subject due to the
disparity of information between the Company and the Purchaser and the fact that
the Information is not being disclosed to the Purchaser. The Purchaser
acknowledges and agrees that, notwithstanding such disparity, it has deemed it
appropriate to enter into this Agreement and the Note and to consummate the
transactions contemplated hereunder and thereunder. The Purchaser acknowledges
the possibility that the Information may be material to a determination of a
fair value for the Note or the Conversion Shares and that value may be
substantially different from the Purchase Price.

 

(d) The Purchaser agrees that neither the Company nor any of its Affiliates or
representatives shall have any liability to the Purchaser whatsoever due to or
in connection with the non-disclosure of the Information, and the Purchaser
hereby irrevocably waives any claim that it might have based on the failure of
the Company to disclose the Information. The Purchaser hereby irrevocably and
unconditionally expressly releases, discharges and waives, to the fullest extent
permitted by law, any and all claims, rights, causes of action, suits,
obligations, debts, demands, liabilities, controversies, costs, expenses, fees
or damages of any kind (including, but not limited to, any and all claims
alleging violations of federal or state securities laws, common-law fraud or
deceit, breach of fiduciary duty, negligence or otherwise), whether directly,
derivatively, representatively or in any other capacity, that it may have or
hereafter acquire against the Company, or any of its Affiliates and their
respective officers, employees, agents and controlling persons, relating to the
offer and sale of the Note and/or the Conversion Shares, including the existence
or non-existence of any Information, the Purchaser’s inability to review such
Information or any failure to disclose such Information.

 

(e) The Purchaser understands that the Company relies on the accuracy and truth
of the foregoing representations, warranties, acknowledgements and agreements in
entering into this Agreement and the Note and performing its obligations
hereunder and thereunder, and would not engage in the transactions contemplated
by this Agreement and the Note in the absence of such representations,
warranties, acknowledgements and agreements, and the Purchaser hereby consents
to such reliance.

 

(f) Notwithstanding the forgoing, nothing in this Section 4.2 shall be deemed to
limit or restrict the Purchaser’s rights or remedies with respect to any breach
or violation by the Company of any of its representations, warranties or
covenants contained in this Agreement or the Note.

 

ARTICLE V

CONDITIONS

 

Section 5.1 Conditions to the Purchaser’s Obligations. The obligations of the
Purchaser to consummate the Closing are subject to the satisfaction, on or
before the Closing Date, of the following conditions, any of which may be waived
in writing by the Purchaser in its sole discretion:

 

(a) The representations and warranties of the Company contained in Article III
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Company
Material Adverse Effect, which shall be true and correct to such extent) as of
the date hereof and as of the Closing (except for those representations and
warranties that speak as of a specific date, which shall be so true and correct
as of such date).

 

 



9

 

 

(b) The Company shall have performed its obligations hereunder to be performed
on or before the Closing Date in all material respects.

 

(c) Since the date hereof, there shall not have occurred any circumstance or
event that, individually or in the aggregate, has had or would reasonably be
expected to have a Company Material Adverse Effect.

 

Section 5.2 Conditions to the Company’s Obligations. The obligations of the
Company to consummate the Closing are subject to the satisfaction, on or before
the Closing Date, of the following conditions, any of which may be waived in
writing by the Company in its sole discretion:

 

(a) The representations and warranties of the Purchaser contained herein shall
be true and correct in all material respects (except for those representations
and warranties that are qualified by materiality or Purchaser Material Adverse
Effect, which shall be true and correct to such extent) as of the date hereof
and as of the Closing.

 

(b) The Purchaser shall have performed its obligations hereunder to be performed
on or before the Closing Date in all material respects.

 

(c) Since the date hereof, there shall not have occurred any circumstance or
event that, individually or in the aggregate, has had or would reasonably be
expected to have a Purchaser Material Adverse Effect.

 

ARTICLE VI

AGREEMENTS

 

Section 6.1 Use of Proceeds. The Company shall use the net proceeds from the
sale of the Note hereunder for working capital and other lawful general
corporate purposes consistent with past practice and in the ordinary course of
business or for the payment of any amount payable hereunder, and shall not use
such proceeds (a) for the satisfaction of any portion of the Company’s debt
other than payment of any amount payable hereunder or any trade payables in the
ordinary course of the Company’s business and consistent with past practices,
(b) for the payment of dividends on or the redemption of any capital stock of
the Company, ADS or any shares, interests, rights to acquire, warrants, options,
participations or other equivalents of or interests in (however designated)
stock issued by the Company or (c) for the settlement of any outstanding
litigation.

 

Section 6.2 Lock-up. The Purchaser shall not, at any time during the term of the
Note, directly or indirectly, (i) offer, sell, pledge, transfer, assign or
otherwise dispose of all or any part of the Note, any Conversion Shares, any
Common stock, or other securities of the Company (collectively, “Lock-Up
Securities”) to any third party, (ii) enter into any swap, short sale or any
other arrangement or any transaction that transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of any Lock-Up
Securities, (iii) enter into any agreement with respect to any of the foregoing,
or (iv) publicly disclose the intention to effect any of the foregoing, without,
in each case, the prior written consent of the Company.

 

Section 6.2 Registration. The Company shall, at its own cost, register the
issuance of the Conversion Shares or the Conversion Shares on an applicable
registration statement and cause such registration statement to be declared
effective by the SEC by the Maturity Date. For the purpose of this clause,
Maturity Date means a date on which the Note is due, which is 30 months from the
date on which the Note is issued.

 

ARTICLE VII

TERMINATION

 

Section 7.1 Termination. This Agreement may be terminated:

 

(a) by the written consent of both parties; or

 

(b) by either the Company or the Purchaser, if the Closing shall not have
occurred by April 30, 2020; provided, however, that the right to terminate this
Agreement under this Section 7.1(b) shall not be available to any party whose
failure to fulfill any obligation under this Agreement shall have been the
principal cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to such date.

 

Section 7.2 Effect of Termination. Upon any termination of this Agreement
pursuant to Section 7.1, this Agreement will have no further force or effect,
except that this Section 7.2 and Article VIII shall survive such termination and
remain in full force and effect; provided that no termination of this Agreement
shall relieve any party of liability for any breach of this Agreement prior to
such termination.

 



10

 

 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.1 Successors and Assigns; No Third Party Beneficiaries. This Agreement
and the rights and obligations herein may not be assigned by any party without
the prior written consent of the other party. This Agreement shall be binding
upon and inure solely to the benefit of the parties and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, except as expressly provided in this
Agreement.

 

Section 8.2 Governing Law; Dispute Resolution.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the principles of conflict of
laws.

 

(b) Any dispute, controversy, difference or claim arising out of or relating to
this Agreement, including its existence, validity, interpretation, performance,
breach or termination or any dispute regarding non-contractual obligations
arising out of or relating to it, shall be referred to and finally resolved by
arbitration administered by the Hong Kong International Arbitration Centre
(“HKIAC”) under the HKIAC Administered Arbitration Rules (the “HKIAC Rules”) in
force when the notice of arbitration is submitted. The law of this arbitration
clause shall be Hong Kong law. The seat of arbitration shall be Hong Kong. The
arbitration tribunal shall consist of one arbitrator to be appointed in
accordance with the HKIAC Rules. Any party may apply for a preservation order or
seek other interim or injunctive relief, and judgment upon an award rendered in
arbitration proceedings under this Agreement may be applied for and entered, in
each case in any court of competent jurisdiction.

 

Section 8.3 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

Section 8.4 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given,
made or received (i) on the date of delivery if delivered in person, (ii) on the
date of confirmation of receipt of transmission by facsimile or other form of
electronic delivery (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party) or (iii) three
(3) Business Days after deposit with an internationally recognized express
courier service to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 8.4):

 

If to the Company, to:

 

3906-3907, Vanke ITC Center,

Changan, Dongguan, China 523845

Attn: Chan Hiu, CFO

Tel: (852) 65533834

Email:

 

If to the Purchaser, to:

 

[       ]

 

Section 8.5 Fees and Expenses. Each party shall bear and pay its own costs, fees
and expenses incurred by it in connection with this Agreement and the
transactions contemplated hereby.

 

Section 8.6 Entire Agreement. Except as otherwise provided herein, this
Agreement, the Note, and the other documents delivered pursuant hereto or
thereto constitute the entire agreement between the parties with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings, both oral and written, between the parties and/or their
Subsidiaries and Affiliates with respect to such subject matter.

 



11

 

 

Section 8.7 Amendment; Waiver.

 

(a) This Agreement may be amended, modified or supplemented only by a written
instrument duly executed by both parties.

 

(b) The observance of any provision in this Agreement may be waived only by the
written consent of the party against whom such waiver is to be effective. No
failure or delay on the part of any party to exercise any right hereunder shall
operate as waiver thereof, nor shall any single or partial exercise by any party
of any right preclude any other or future exercise thereof or the exercise of
any other right.

 

Section 8.8 Severability. If any provision of this Agreement is found to be
invalid or unenforceable, then such provision shall be construed, to the extent
feasible, so as to render the provision enforceable and to provide for the
consummation of the transactions contemplated hereby on substantially the same
terms as originally set forth herein, and if no feasible interpretation would
save such provision, it shall be severed from the remainder of this Agreement,
which shall remain in full force and effect unless the severed provision is
essential to the rights or benefits intended by the parties. In such event, the
parties shall use commercially reasonable efforts to negotiate, in good faith, a
substitute, valid and enforceable provision or agreement, which most nearly
effects the parties’ intent in entering into this Agreement.

 

[The remainder of this page is intentionally left blank.]

 

12

 

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement on the date first above written.

 

  Global Seed Corporation         By:             Name:   Title:

 

[Signature Page to Convertible Note Purchase Agreement]

 

13

 

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

 

  [Purchaser]       By:       Name:     Title:

 

[Signature Page to Convertible Note Purchase Agreement]

 

14

 

 

EXHIBIT A

FORM OF CONVERTIBLE NOTE

 

[See a separate file.]

 

 

15



 

 

 